DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/03/2019.

Double Patenting

The provisional nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. 16/656892 of the co-pending. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of U.S. 16/656892 of include all the limitations of claims 1, 8 and 15 of the instant application 16/429656. 

 	However, Cirne discloses detecting one or more detected high granularity metrics (HGMs) in the function call( par 0027 The metrics collection engine 230 aggregates the metrics , granularity to determine which methods in a component are called during a transaction, the number of times each method was called, and the total duration of each method when executed ).
 	  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of instant application, based on the teaching of  aggregates the metrics , granularity to determine which methods in a component are called during a transaction, the number of times each method was called, and the total duration of each method when executed of Cirne, because doing so would provide more information about the function to identify the root cause of an issue observed during an application execution(abstract).

Instant application # 16/429,656
 Co-pending application # 16/656892
1. A computer-implemented method for system level function based access control for smart contract execution on a blockchain, the method comprising, 
 in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: 
detecting a function call by one or more methods of a smart contract on the blockchain; 
adding the function call to a function call stack for the smart contract; 
checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls; and if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules, then blocking execution or completion of the function call. 

8. A system for system level function based access control for smart contract execution on a blockchain, the system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for system level function based access control for smart contract execution on a blockchain, the method comprising, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: detecting a function call by one or more methods of a smart contract on the blockchain; adding the function call to a function call stack for the smart contract; checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls; and if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules, then blocking execution or completion of the function call. 

15. One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for system level function based access control for smart contract execution on a blockchain, the method comprising, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: detecting a function call by one or more methods of a smart contract on the blockchain; adding the function call to a function call stack for the smart contract; checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls; and if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules, then blocking execution or completion of the function call. 

1. A computer-implemented method for system level high granularity metrics based detection of potentially malicious behavior in a blockchain environment during smart contract execution on the blockchain, the method comprising, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: detecting a function call by one or more methods of a smart contract on the blockchain; adding the function call to a function call stack for the smart contract; detecting one or more detected high granularity metrics (HGMs) in the function call stack in the blockchain environment; checking the detected HGMs in the function call stack against a set of prohibited HGMs; and if the function call stack includes one or more detected HGMs that are not permitted under the set of prohibited HGMs, then blocking execution or completion of the function call. 
8. A system for system level HGM based control for smart contract execution on a blockchain, the system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for system level HGM based control for smart contract execution on a blockchain, the method comprising, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: detecting a function call by one or more methods of a smart contract on the blockchain; adding the function call to a function call stack for the smart contract; detecting one or more detected high granularity metrics (HGMs) in the function call stack in the blockchain environment; checking the detected HGMs in the function call stack against a set of permitted HGMs; and if the function call stack includes one or more detected HGMs that are not permitted under the set of permitted HGMs, blocking execution or completion of the function call. 

15. One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for system level HGM based control for smart contract execution on a blockchain, the method comprising, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection: detecting a function call by one or more methods of a smart contract on the blockchain; adding the function call to a function call stack for the smart contract; detecting one or more detected high granularity metrics (HGMs) in the function call stack in the blockchain environment; checking the detected HGMs in the function call stack against a set of prohibited HGMs; and if the function call stack includes one or more detected HGMs that are not permitted under the set of prohibited HGMs, then blocking execution or completion of the function call. 



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 15-20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 15 is directed towards a computer storage media, the a computer storage media being embodied in “a computer storage media”. Applicant’s specification does not define the term. Thus it is unclear whether the term is meant to encompass signals or not. The broadest, reasonable interpretation of the term is applied and currently the examiner is assuming that it encompasses signals. Signals do not fall within any of the four statutory categories of invention, thus claims 16-20 are not statutory. Examiner suggests amending claims to recite, “non-transitory computer-readable recording medium" to exclude non-statutory mediums such as signals (see, Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and also Memorandum on Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23,2010)).
 As per claims 16-20, those claims are rejected based on the same rational set forth the claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,8,11,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karppanen US 10,042,695 in view of Booz et al US 2017/0279774.

 	 As per claim 1, Karppanen discloses a computer-implemented method for 	detecting a function call by one or more methods ( fig.3, col 13, lines 45-50, detect an occurrence  of a program exception, after detecting the program exception, as in block 304, a stack backtrace may be analyzed to identify a method call,i.e. a function call by the device.); 
adding the function call to a function call stack  (col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception.); 
 	checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls (fig.3, col 13, lines 45-50, as in block 304, a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception ); and
 if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules , then blocking execution or completion of the function call ( col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning, i.e. blocking execution, the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ). 
 Karppanen fails to disclose system level function based access control for smart contract execution on a blockchain, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection.
 However, Booz discloses system level function based access control for smart contract execution on a blockchain (par 0028  entity device 106, with specific terms that must be met before the entity device 106 can autonomously receive access rights to a data stream generated by a sensor 108 of host device 102), in a kernel execution framework for smart contract execution on a blockchain (par 0031 Software module 114 may be provided to host device 102 by entity device automatically upon execution of smart contract 112), where the kernel execution framework is configured to perform function boundary detection ( par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, because doing so would provide  a smart contract specifying terms for providing an entity access to the real-time high volume data stream(par 0004).

 	As per claim 4, Karppanen in view of Booz disclose The computer-implemented method of claim 1, where: the set of function based access control rules is stored on a blockchain (Karpoanen col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ); and the method includes modifying the set of function based access control rules by adding a function based access control rule block to the blockchain (Karpoanen col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception ). 

 	As per claim 11, Karppanen in view of Booz disclose the system of claim 8, where: the set of function based access control rules is stored on a blockchain (Karpoanen col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ); and the method includes modifying the set of function based access control rules by adding a function based access control rule block to the blockchain (Karpoanen col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception ). 

 	As per claim 18, Karppanen in view of Booz disclose the computer storage media of claim 15, where: the set of function based access control rules is stored on a blockchain (Karpoanen col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ); and the method includes modifying the set of function based access control rules by adding a function based access control rule block to the blockchain (Karpoanen col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception ). 

 	As per claim 8, Karppanen discloses a system for system level function based access control for smart contract execution on a blockchain, the system comprising: 
 	one or more processors (fig.2, server 252 with processor ); and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors (fig.2, server 258 with processor ), cause the processors to perform a method for 
 	detecting a function call by one or more methods of a smart contract on the blockchain (fig.3, col 13, lines 45-50,detect an occurrence  of a program exception, after detecting the program exception, as in block 304, a stack backtrace may be analyzed to identify a method call,i.e. a function call by the device ); 
 	adding the function call to a function call stack for the smart contract ( col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception); 
 	checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls (fig.3, col 13, lines 45-50, as in block 304, a stack backtrace may be analyzed, i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception); and
 	 if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules, then blocking execution or completion of the function call (col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ). 
Karppanen fails to disclose system level function based access control for smart contract execution on a blockchain, in a kernel execution framework for smart contract execution on a blockchain, where the kernel execution framework is configured to perform function boundary detection.
 However, Booz discloses system level function based access control for smart contract execution on a blockchain (par 0028  entity device 106, with specific terms that must be met before the entity device 106 can autonomously receive access rights to a data stream generated by a sensor 108 of host device 102), in a kernel execution framework for smart contract execution on a blockchain (par 0031 Software module 114 may be provided to host device 102 by entity device automatically upon execution of smart contract 112), where the kernel execution framework is configured to perform function boundary detection ( par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102.).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, because doing so would provide  a smart contract specifying terms for providing an entity access to the real-time high volume data stream(par 0004).


 	As per claim 15, Karppanen discloses one or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors (fig.2, server 252), cause the processors to execute a method for, the method comprising,
 	detecting a function call by one or more methods of a smart contract on the blockchain (fig.3, col 13, lines 45-50,detect an occurrence  of a program exception, after detecting the program exception, as in block 304, a stack backtrace may be analyzed to identify a method call,i.e. a function call by the device ); 
 	adding the function call to a function call stack for the smart contract (col 2, lines 1-10,  a stack backtrace, identifier stack, or another type of execution history may be analyzed to identify a failed executable entity (e.g., method call is added to the stack backtrace, function, sub-program, procedure, executable object, dynamic link library (DLL)) that caused the program exception ); 
 	checking the function call stack against a set of function based access control rules that defines one or more permitted or prohibited sequences of function calls (fig.3, col 13, lines 45-50,as in block 304, a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception ); and
 	 if the function call stack includes one or more function calls that are not permitted under the set of function based access control rules, then blocking execution or completion of the function call (col 13, liens 65-67, col 14, lines 1-10 the recovery criteria is satisfied, then as in block 310, the failed thread that caused the program exception may be abandoned along with any failed rendering components , in abandoning the failed thread, recovery of computer memory allocated for use by the failed thread and any failed rendering components may be postponed until after the attempted recovery either succeeds or fails As in block 312, a failed rendering component may be constructed using data obtained from data sources having data referenced by the failed thread ).  
 	 Karppanen fails to disclose system level function based access control for smart contract execution on a blockchain.
 However, Booz discloses system level function based access control for smart contract execution on a blockchain (par 0028 entity device 106, with specific terms that must be met before the entity device 106 can autonomously receive access rights to a data stream generated by a sensor 108 of host device 102), in a kernel execution framework for smart contract execution on a blockchain (par 0031 Software module 114 may be provided to host device 102 by entity device automatically upon execution of smart contract 112 ), where the kernel execution framework is configured to perform function boundary detection (par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102 ).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, because doing so would provide  a smart contract specifying terms for providing an entity access to the real-time high volume data stream(par 0004).


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karppanen US 10,042,695 in view of Booz et al US 2017/0279774 in view of Borello et al US 2019/0324882.

 	As per claim 5, Karppanen in view of Booz disclose the computer-implemented method of claim 1, wherein the kernel execution framework comprises a Linux operating system framework (Karppanen, par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102 ) and 
 	The combination fails to disclose the function boundary detection comprises extended Berkeley Packet Filtering. 
 	However, Borello discloses the function boundary detection comprises extended Berkeley Packet Filtering ( claim 9, the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, based on the teaching of the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform of Borello, because doing so would  filtering packet for protect the data( claim 9).

 	As per claim 12, Karppanen in view of Booz disclose the system  of claim 8, wherein the kernel execution framework comprises a Linux operating system framework (Karppanen, par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102 ) and 
 	The combination fails to disclose the function boundary detection comprises extended Berkeley Packet Filtering. 
 	However, Borello discloses the function boundary detection comprises extended Berkeley Packet Filtering ( claim 9, the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, based on the teaching of the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform of Borello, because doing so would  filtering packet for protect the data( claim 9).

 	As per claim 19, Karppanen in view of Booz disclose the computer storage media of claim 8, wherein the kernel execution framework comprises a Linux operating system framework (Karppanen, par 0040 the executed smart contract 112 may instead be limited,i.e. boundary, specifically to the version of software module 114, i.e. function, that has originally been uploaded to host device 102 ) and 
 	The combination fails to disclose the function boundary detection comprises extended Berkeley Packet Filtering. 
 	However, Borello discloses the function boundary detection comprises extended Berkeley Packet Filtering ( claim 9, the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the executed smart contract may instead be limited, i.e. boundary, specifically to the version of software module, i.e. function, that has originally been uploaded to host device of Booz, based on the teaching of the virtual machine being offered by an extended Berkeley Packet Filter (eBPF) on the Linux platform of Borello, because doing so would  filtering packet for protect the data( claim 9).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Karppanen US 10,042,695 in view of Booz et al US 2017/0279774 in view of Cho et al US 2019/0370141.

 	As per claim 7, Karppanen in view of Booz discloses the computer-implemented method of claim 1, the combination fails to disclose where the set of function based access control rules includes at least one of a white list of allowed sequences of function calls and a black list of prohibited sequences of function calls. 
 	However, Choi discloses where the set of function based access control rules includes at least one of a white list of allowed sequences of function calls ( par 0065 a white list and a black list may be used to determine, on a frame-by-frame basis, whether a frame of the heaviest branch of the micro-stack should be removed. If a frame matches an item in the black list then that frame may be removed. The black list may include data associated with operating system function calls, private or privileged function calls, function calls associated with other applications than the application subject to the energy consumption report,) and a black list of prohibited sequences of function calls ( par 0066  the white list and the black list are applied the heaviest branch may be further filtered by removing identical adjacent frames (i.e., duplicate frames). In some examples, the heaviest branch may include multiple frames indicate the same or similar function call path). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the white list and the black list are applied the function call may be further filtered by removing identical adjacent frames of Borello, because doing so would  filter the function call (par 0065).

 	As per claim 14, Karppanen in view of Booz discloses the system of claim  8, the combination fails to disclose where the set of function based access control rules includes at least one of a white list of allowed sequences of function calls and a black list of prohibited sequences of function calls. 
 	However, Choi discloses where the set of function based access control rules includes at least one of a white list of allowed sequences of function calls ( par 0065 a white list and a black list may be used to determine, on a frame-by-frame basis, whether a frame of the heaviest branch of the micro-stack should be removed. If a frame matches an item in the black list then that frame may be removed. The black list may include data associated with operating system function calls, private or privileged function calls, function calls associated with other applications than the application subject to the energy consumption report,) and a black list of prohibited sequences of function calls ( par 0066  the white list and the black list are applied the heaviest branch may be further filtered by removing identical adjacent frames (i.e., duplicate frames). In some examples, the heaviest branch may include multiple frames indicate the same or similar function call path). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a stack backtrace may be analyzed,i.e. checking, to identify a method call or executable object that caused the program exception and a failed rendering component that may have failed due to the program exception of Karppanen, based on the teaching of the white list and the black list are applied the function call may be further filtered by removing identical adjacent frames of Borello, because doing so would  filter the function call (par 0065).



Allowable Subject Matter
Claims 2-3,6,9-10,12-13,16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EPSTEIN US 2013/0276056 discloses, par 0285, the names of the recorded functions could be packaged in a whitelist representing the names of all known good functions. The instructions may reference function pointers, or offset values with reference to a start of an executable binary. Consequently, when the endpoint next executes an instance of the same JIT compiled program and detects a function call, if the function call is not in the whitelist then the endpoint can take action based on the recognition that the function call could be malicious or unauthorized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495